Order Issued October 18, 2012




                                               In The
                                    C!tnurt nf Appeals
                         lf.ifth, ilistrict nf Wems at sallits
                                       No. 05-10-00467-CR


                                 KENNY WIGGINS, Appellant

                                                 v.
                               THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F09-54476-J


                                           ORDER

       On the Court's own motion, we WITHDRAW the mandate issued in this matter on April

30,2012. We DIRECT that a new mandate issue forthwith reflecting that the judgment of the trial

court is modified to delete the $7 500 fine from the trial court's judgment and affirming the judgment

as modified.




                                                      ROBERT M. FILLMORE
                                                      JUSTICE